Citation Nr: 0840927	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  02-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder.

2.  Entitlement to service connection for a neck disorder 
claimed as neuropathy of the neck, to include secondary to 
service-connected cervical stenosis.

3.  Entitlement to an effective date earlier than to December 
1, 2000, for special monthly compensation (SMC) on account of 
loss of use of one foot and/or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, MJH and RV


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1973 to February 
1982.  He was born in 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The case was remanded by the Board for primarily procedural 
development on issue #1 in July 2003. 

Service connection is now in effect for the following: 
schizophrenia, rated as 100 percent disabling; left leg 
injury, status post operative left tibia, left talus 
fracture, left patella fracture with peroneal nerve damage, 
rated at 40 percent; lumbosacral strain, rated at 40 percent; 
residuals, left elbow fracture, rated at 10 percent; cervical 
spondylosis with minimal spurring, rated at 10 percent; post-
concussion headaches, status post closed-head injury, rated 
at 10 percent; cervical radiculopathy (claimed as numbness, 
right arm associated with cervical spondylosis with minimal 
stenosis), rated at 10 percent; and recurrent pyuria with 
suspected urethral stricture, rated as noncompensably 
disabling.  Special monthly compensation (SMC) is also in 
effect under various provisions.  

The veteran, his ex-wife and a friend provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing at the VARO in August 2008; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The essence of the veteran's argument with regard to issue # 
3 is that he had loss of use of his foot at the time of his 
separation from service (in pertinent part as reflected in 
the TDRL findings of record) or certainly long before 2000; 
and that as a result he must be found to have been housebound 
earlier than that as well; and should be granted the SMC 
benefit from a much earlier date.  The VARO has held that he 
initially filed in December 2000 for those benefits, and that 
he did not meet the statutory criteria prior to that time. He 
asks that extraschedular criteria also be further addressed.

Special monthly compensation is payable where a veteran has a 
single service-connected disability rated as 100 percent, 
without resort to individual unemployability, and, in 
addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities. This 
requirement is met when the veteran is substantially confined 
as a result of his service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime. 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

With regard to permanent housebound status, the veteran must 
meet certain alternative criteria.  See VAOPGCPREC 6-99 
(holding that entitlement to special monthly compensation 
under 38 U.S.C.A. § 1114 (s) cannot not be based on a total 
disability rating based on individual unemployability (TDIU), 
but must be supported by a total schedular rating.  A TDIU 
under section 4.16(a) takes into account all of a veteran's 
service-connected disabilities.  TDIU ratings were 
established by regulation to assist veterans who did not 
otherwise qualify for compensation at the rate provided in 38 
U.S.C.A. § 1114(j) for total disability.  Absent a single 
disability rated as 100 percent disabling, the veteran would 
not meet the threshold legal criteria for entitlement to 
special monthly compensation. 38 U.S.C.A. § 1114(s); 
VAOPGCPREC 6-99.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 

Further examples are provided under 38 C.F.R. §§ 3.350(a)(2) 
and 4.63 as to what constitutes loss of use of a foot or hand 
such as extremely unfavorable ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 31/2 inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

The veteran also argues that the evidence is equivocal as to 
issues ## 1 and 2, and that additional medical assessments 
are required as to whether his current bilateral wrist 
disorder and neck neuropathy are due to his other service-
connected disabilities.  He has been diagnosed with carpal 
tunnel syndrome and, most recently, a private physician 
diagnosed degenerative arthritis and tendonitis of the hands 
and wrists. He has also been diagnosed as having cervical 
radiculopathy into the neck and shoulders. 

Secondary service connection may be established for 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2008) (as amended at 71 Fed. Reg. 52,744 (Sept. 7, 
2006); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.

The veteran and his representative have specifically asked 
that the case be remanded for specialized medical evaluations 
and/or opinions, and the Board concurs that within certain 
parameters, this is a reasonable option.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any additional private or VA 
treatment or evaluation records since 
service should be added to the file; VA 
should assist as feasible.

2.  The case should be reviewed by a 
specialist with expertise in neurology to 
respond in writing to the following:

    (a)  when did the veteran initially 
demonstrate loss of use of his foot as 
defined in pertinent regulations, or 
symptoms which must reasonably be 
considered comparable thereto, and by what 
is that determinable;  

    (b)  what is the relationship, if any, 
between his bilateral wrist disorder(s) 
and service and/or any service-connected 
disabilities; 

    (c)  what is the correct diagnosis of 
the wrist disabilities; and


    (d)  what is correct diagnosis of all 
neck problems;

    (e)  what is the relationship between 
his neck complaints, however diagnosed, 
including what is claimed as neck 
neuropathy, and service and/or any 
service-connected disabilities including 
but not limited to cervical stenosis.

    (f)  If an additional examination is 
necessary to render such opinions, this 
should be scheduled and accomplished, to 
include all necessary testing.  A complete 
rationale for all opinions expressed 
should be provided.  

    (g)  For each disorder diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of service, or arose after 
service and has been either caused or 
aggravated beyond its previous baseline 
level of disability by a service-connected 
disability or treatment therefor, or 
whether such a causation or aggravation 
relationship is unlikely (i.e., less than 
a 50-50 probability).  

    (f)  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

    (h)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability. 

    (i)  The examiner should provide an 
opinion as to effects of his service-
connected neck and wrist disabilities upon 
his daily living as well as his ability to 
work.  

(3)  The veteran is hereby notified that 
it is his responsibility to report for any 
examination, if it is determined that such 
is necessary, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655.  

    In the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claims for service connection 
and EED on the SMC issue on all potential 
bases of both schedular and extraschedular 
nature as prescribed within pertinent 
regulations.  

If the decision remains adverse, provide 
him and his representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

